Crosby, J.
This is an action of contract to recover, on an account annexed, $1,226.99, the purchase price of certain textbooks sold by the plaintiffs to the defendant in 1921. The defendant’s answer is a general denial and payment. The case was heard upon an agreed statement of facts by the trial judge, who ruled and found that the plaintiffs were en*367titled to recover on all orders for less than $200. The case is before this court upon exceptions of the plaintiffs and of the defendant, and also upon an appeal taken by the defendant from an order for judgment in favor of the plaintiffs.
Material portions of the agreed facts are as follows: On October 20,1921, the superintendent of schools of the defendant city wrote to Ginn and Company, a partnership in which the plaintiffs are copartners, stating that the school department had no funds available for textbooks; that the school committee had voted and directed him to make such purchases thereof as were necessary regardless of appropriations; that bills so contracted might not be paid until after the first of January, and that if Ginn and Company were willing to sell textbooks under those conditions they could ship the textbooks therein described to the school department. On November 23, 26 and 28, and December 2, 1921, the superintendent wrote to Ginn and Company letters in the same form ordering additional textbooks. Again on December 8, 1921, a letter was sent by the superintendent ordering certain textbooks and requesting that the bills therefor be sent to the school department. At the time he wrote each letter, the superintendent knew the condition of the accounts of the school department. The plaintiffs knew only what was stated in the letters.
The vote of the school committee referred to above was' passed at a meeting held on October 14, 1921, and read as follows:
Whereas — the duty of maintaining schools of proper standard in the City of Revere, and the furnishing of sufficient text books, supplies, and apparatus is laid upon the School Committee by law, and
Whereas — the School Committee is unable to furnish instruction up to the standard to which our children are entitled, because of insufficient text-books, supplies, and apparatus, thereby causing a most serious emergency, and
Whereas — the City Government of Revere has failed to furnish sufficient funds upon request of the School Committee necessary to maintain the schools properly, and as required by law, therefore be it
*368Resolved — that the School Committee should and shall purchase such text books, supplies, apparatus, and furnishings as are needed for the schools, even though such purchase shall result in expenditures in excess of the appropriation of the School Committee.
Mr. Jackson
Moved That the Superintendent be instructed to purchase such text books, supplies, apparatus, and furnishings as may be needed — all purchases to be subject to the approval of the proper sub-committees. Voted.
Mr. Jackson
Moved That the communication from Mr. Kingsley be received, entered in the records, acknowledgment made expressing the appreciation of the School Committee, and that a copy of Mr. Kingsley’s letter together with the resolution adopted and the motion passed in regard to the purchase of books, etc., be sent to His Honor, the Mayor, and the City Council. Voted.
This vote was passed after consideration by the school committee of a report made by one Kingsley, State supervisor of high schools, relative to the supply of textbooks in the Revere schools. The textbooks ordered from the plaintiffs by the letters of the superintendent were reasonably necessary for the proper maintenance of the defendant’s schools.
The school committee in the month of January, 1921, in accordance with the provisions of St. 1914, c. 687, § 49 (city charter of Revere) submitted to the mayor of Revere an estimate in detail of the amount which it deemed necessary to expend for the care and maintenance of the schools, during the succeeding financial year, and included therein the following item: “Text-books and supplies $26,024.72.” The mayor and city council appropriated only $15,000 for this item. In July, 1921, the school committee submitted an additional estimate for textbooks and supplies of $5,393.65, but only $2,500 was appropriated, and on September 22, 1921, an additional estimate of $8,500 was submitted for which no appropriation was made. During the financial *369year 1921, the school department expended for textbooks and supplies from the money appropriated $17,442.72, and incurred unpaid bills for textbooks and supplies amounting to $10,151.42, including the bill of the plaintiffs. At the time the orders were given to the plaintiffs, the appropriation for textbooks and supplies had been expended, and there was no money available nor was any more money appropriated by the mayor and city council thereafter for this purpose.
Ginn and Company delivered the textbooks and sent eighteen invoices therefor made out to the city of Revere at the regular list prices less the usual discount. The prices charged were reasonable. All the invoices were approved by the school committee as being correct and payable. The stun of $1,226.99, as shown by the account annexed, was ascertained by dedhcting the sums credited for books returned from the amount the invoices totaled. The school committee did not invite proposals by advertisements for the textbooks ordered. Ginn and Company, however, was the only firm which published these books. It was the practice of this company in dealing with the municipalities to sell directly to the city or town and not through dealers, but it nevertheless allowed the city of Revere the prevailing dealers’ discount. The price of the books ordered was as follows: October 20, first order $174.54; October 20, second order $514.47; November 23, $215.77; November 26, the original order contained a duplicate of part of that of November 23 and totaled $248.79, but when adjusted to eliminate the duplication it was $192.27; November 28, $16.65; December 2, $59.22, which was later credited; December 8, $166.59.
The trial judge, at the request of the defendant, found that the school committee’s budget for the year had been submitted to the mayor and city council prior to the ordering and delivery of these goods; that the appropriation for textbooks had been expended prior to the ordering of these textbooks; that at the time the orders were placed there was no money available to pay for the books ordered, nor had any money been appropriated to pay for them; and that the *370plaintiffs knew there was no money available for that purpose when the books were delivered to the defendant city.
At the outset the question is presented whether under the circumstances the school committee has the power to involve the city in debt in excess of an appropriation therefor. G. L. c. 71, § 48, provides in part that “The [school] committee shall, at the expense of the town [town includes city, G. L. c. 4, § 7, cl. 34], purchase textbooks . . . This provision is mandatory. Decatur v. Auditor of Peabody, 251 Mass. 82, 88, 89. St. 1914, c. 687, § 49, provides in part that “Unless otherwise required by law, the school committee shall cause no liability to be incurred . . . beyond the aggregate appropriation granted by the council . . .
However, the provisions of G. L. c. 44, entitled “Municipal Finance,” were intended to place municipal expenditures upon a strict budget basis. The school committee is required by § 49 of St. 1914, c. 687, to submit in January of each year an estimate of the amount of money necessary for the proper maintenance of the schools during the succeeding financial year; it is thus required to plan for its expenditures in advance. Obviously the legislative purpose cannot be accomplished if any department is allowed to make expenditures which were not included in the estimate submitted by it.
It remains to be considered whether the school committee in the case at bar included in its estimate for the financial year 1921 an amount sufficient to pay for textbooks reasonably required during that year. The case was tried on an agreed statement of facts by a judge without a jury. No other evidence was introduced by either party. It is impossible to determine from the agreed facts whether the estimate submitted by the school committee did or did not include an amount sufficient to pay for all the textbooks alleged to have been purchased from the plaintiffs. The burden was on the plaintiffs to establish that the estimate included an amount sufficient to pay for the textbooks in question.
Without intimating whether under any circumstances the school committee has the power to charge the city for a debt incurred in excess of an appropriation, it is plain that the *371submission of an estimate for an amount sufficient to pay for the textbooks sold by the plaintiffs is a prerequisite to the imposing upon the city of a binding obligation.
The plaintiffs excepted to the rulings restricting the amount of recovery to orders for less than $200. Orders for $200 or more are not valid until approved by the mayor. St. 1914, c. 687, § 41. McLean v. Mayor of Holyoke, 216 Mass. 62. St. 1896, c. 438, § 52, and R. L. c. 42, § 35, involved in the case last cited, are similar in terms to St. 1914, c. 687, § 41, and G. L. c. 71, § 48, which are pertinent to the case at bar. The plaintiffs in their brief do not argue that the provisions of St. 1914, c. 687, § 41, are not applicable.
It results that the defendant cannot be charged with liability for any of the textbooks for which recovery is sought. The plaintiffs’ exceptions are overruled. The defendant’s exceptions to the refusal of the court to make the rulings eight and fourteen requested by it are sustained, and judgment is to be entered for the defendant.

So ordered.